Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been saing1.114.  Applicant's submission filed on 12/08/21 has been hereby entered.

2. Claims 1-3, 5, 7, 9-17, 21, 22, 30-39 are pending. 


3. Claims  15-17,21, 22 stand   are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims  1-3,5,7,9-14,30-39  read on a method of generating a cellular vaccine are under consideration in the instant application



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5. Claim(s) 1-3,5, 7, 9-14, 30-39  stand  rejected under 35 U.S.C. 103 as obvious over US Patent Application 20140037606 in view of US Patent 10925944, US Patent 10617,749 and US Patent Application 20210038702 for the same reasons set forth in the previous Office Action, mailed on 06/09/21.

Applicants arguments filed on 12/08/21 have been fully considered but have not been found convincing.

Applicant assert that (i) as noted in Declaration under 37 USC 1.132 by Dr. Gunn, monocytes are known to be negative for CD1, CD83 and or CCR7. Dr. Gunn further stated that method described in US Patent ‘606 may be useful to obtained highly pure dendritic cells population that are structurally and functionally different than the cell composition recited in the instant claims 
(ii) Dr. Gunn further stated that the method described in US Patent’944 and US Patent’702 may be useful to obtain cell population that express CD1 and that do not express CD14, the method described in US Patent ‘749 and US Patent Application ‘665 be useful to obtain  dendritic cell population

The Examiner agrees with Applicants statement that dendritic cells are structurally different from the monocyte cells. However, US Patent Application ‘606 does not limited the cell-based vaccine only to  DC cells. Applicant’s attention is respectively drawn to paragraphs 003 and 004 of US Patent Application’ 606, where it is explicitly stated that the present invention is features on the method of making an cellular vaccine comprising activated antigen presenting cells.( APC) The APC can be dendritic cells, macrophage, monocyte , monocytes-derived DC or any other cells that are capable of presenting an antigen to T cells.  Methods of isolating  APC from various sources based on the specific expression of specific markers are well known in the art( emphases added).  Though monocyte-derived DC was the preferred embodiments , US Patent Application ‘606 also teaches a method of generating cellular monocyte-based vaccine . According to MPEP § 2123, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component)…”  

In this regard it is noted that according to MPEP § 2123, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). ‘A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.'  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)…”

It is the Examiner’s position that one skill in the art would immediately recognized that the claimed monocytes  in said nonpreferred embodiment taught by US Patent Application’606 would be  CD14+ and CD1-, CD83- and or CCR7- as acknowledged in Declaration in Declaration under 37 USC 1.132 by Dr. Gunn.  

negative selection or cell sorting may be preferable ( see paragraph 0005 , 0027 in particular). Moreover, nowhere US Patent  Application’606 teaches or suggest depleting CD14+ cells.

Moreover, it is the Examiner position that  it was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that cellular vaccines comprising monocytes were known and  routinely used for treating various diseases including cancer 
as is evidence from the teaching of  US Patent Application 20140141046. US Patent Application’046 explicitly teach vaccine based on APC preferably monocytes for treatment cancer. (  emphases  added see entire document, paragraphs 0001, 0013 in particular).



With regards to Dr. Gunn statement that “the method described in US Patent’944 and US Patent’702 may be useful to obtain cell population that express CD1 and that do not express CD14 the method described in US Patent ‘749 and US Patent Application ‘665 be useful to obtain  dendritic cell population”.
.

It is noted that said  secondary references were used to show that one of ordinary skill in the art before the effective filing date of the claimed invention would know of the benefits of presence of CD14+ cells in the cellular vaccines. 


As has been stated previously, US Patent 10925944 ( see entire document, paragraphs 17 and 18 in particular), US Patent 10617,749 ( see entire document paragraph 145 ,  and US Patent Application 20210038702 ( see paragraphs 0030, 0031, 0099) US Patent 8,383,665( see paragraph 64),   each  teaches the benefits of presence of CD14+ cells in the cellular vaccines.

Thus, though US Patent Application’606 does not explicitly teaches the presence of at least 50% of CD14+ cells, it would have been obvious and within the skill of the art before the effective filing date of the claimed invention to determine the optimal percentage of CD14+ cells in the cellular vaccine with a reasonable expectation of success because the prior art suggests that the presence of CD14+ cells in cellular vaccine improves and augment the vaccine efficacy .
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


As has been stated previously, US Patent Application’606 teaches a method of generating monocyte-base vaccine, comprising isolating monocyte cells from a sample of the subject,  contacting said isolated population with tumor antigen and harvesting said population to prepare anti-cancer vaccine. US Patent Application’606 further teaches suspending population of monocytes in pharmaceutically acceptable carrier ( see entire document, Abstract, paragraphs 0003, 0004, 0016, 0026 in particular).

Although the reference is silent about percentage of dendritic cells in monocyte-base cellular vaccine, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
  
See MPEP § 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”


Claims  5, 29 , 30, 35,   are included because the claimed structural limitation would be inherent properties monocyte-based vaccine taught by US Patent Application’606  because the referenced monocyte-based vaccine  is the same as instantly  claimed  obtained by the same method in the absence of evidence of structural difference.  Since the office does not have a laboratory to test the reference monocyte-based vaccine it is applicant’s burden to show that the reference monocyte-based vaccine  does not have the same structural properties as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  


 In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


Therefore, the invention as a whole was  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


7. No claim is allowed.


8.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181



     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644